DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 09/09/2022, with respect to amended limitations of the independent claims 1,13, and 17, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the first subset of voxels” and “at least one voxels inside the swept volume”. It confused whether “the first subset of voxels” is the “voxels inside the swept volume”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-5, 7-8, 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder (US 5542036) in view of Dziegielewski (High Precision Conservative Surface Mesh Generation for Swept Volumes).
Regarding claim 1, Schroeder teaches: 
A computer-implemented method in which one or more computing systems perform operations comprising: 


    PNG
    media_image1.png
    228
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    572
    media_image2.png
    Greyscale

determining, from a grid of voxels representing a three-dimension (3D) space, a first subset of voxels comprising voxels for generating a surface of a swept volume for an object in the 3D space due to movement of the object in the 3D space along a trajectory from a first location in the 3D space to a second location in the 3D space over a time period, (Schroeder at least in Abstract, Figs. 1, 3 and col. 2 lines 40, teaches a method of determining surfaces of swept volumes (a grid of voxels), which defines a region reserved for the removal of an object, or the motion of an object, is determined employing implicit modeling. A definition of an object and the trajectory in which it is to be moved (from a first location to a second location in the 3D space) are provided to the swept surface display device (over a time period)… Schroeder at least in col. 5 lines 45-50, generating iso-surface of the swept volume using a first subset of voxels of the object.) 
generating a representation of the surface of the swept volume for the object using the first subset of voxels. (Schroeder at least in col. 5 lines 45-50, generating iso-surface of the swept volume using a first subset of voxels of the object.)
Schroeder is silent to teach
the determining performed by processing only a second subset of voxels from the grid of voxels wherein: the second subset of voxels comprises voxels containing the surface of the swept volume and voxels surrounding the surface of the swept volume, and excludes at least one voxel inside the swept volume and at least one voxel outside the swept volume, a number of voxels in the first subset of voxels is less than a number of voxels in the grid of voxels, the number of voxels in the first subset of voxels is less than the number of voxels in the second subset of voxels.
On the other hand, Dziegielewski teaches the determining performed by processing only a second subset of voxels from the grid of voxels wherein: the second subset of voxels comprises voxels containing the surface of the swept volume and voxels surrounding the surface of the swept volume, and excludes at least one voxel inside the swept volume and at least one voxel outside the swept volume, a number of voxels in the first subset of voxels is less than a number of voxels in the grid of voxels, the number of voxels in the first subset of voxels is less than the number of voxels in the second subset of voxels (Dziegielewski at least in section II.A.2) Sweep, teaches generate only voxels that contribute to the outer boundary, i.e., by ruling out inner geometry using local culling criteria. That is generating only a second subset of voxels corresponding to surface of the swept volume (smaller the 3D space grid) and exclude a first subset of voxels corresponding to inner geometry.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to generate only the surface of swept volume that excludes a subset of inner voxels and a subset of outer voxels in the grid of voxels. The combination provides efficient and flexible scheme to generate a high quality mesh that approximates the outer boundary of a swept volume. (Dziegielewski Abstract)

Regarding claim 2, Schroeder in view of Dziegielewski teaches: 
The computer-implemented method of claim 1, wherein the representation of the object comprises a signed distance field (SDF) of the object defined over the grid of voxels, and wherein each vertex of a voxel in the grid of voxels has an SDF value at a given time point indicating a distance from the vertex to the object at the given time point.  (Schroeder at least in col. 5 lines 12-24, teaches the sampling of the implicit model is depicted in FIGS. 3a and 3b. The values in VW are initialized to a large positive value. Then for each sampling step, each voxel location in VW is inverse transformed into the implicit model space coordinate system of VI. The location of a corresponding voxel within VI is found and then its distance value is interpolated using tri-linear interpolation. As in the implicit model, the value of the workspace voxel in VW is assigned the lower of the interpolated value of its original value being a minimum distance. The result is the minimum distance value being assigned to each voxel in VW seen throughout the sweep trajectory (at a given time point)… in col. 4 lines 30-35, teaches to develop the implicit model the function f() is computed in a 3D volume of dimension (n1, n2, n3). For geometric models having a closed boundary (i.e., having an inside and an outside ), f() can generate a signed distance; that is, negative distance values are inside the model and positive values are outside of the model… In step 11, a workspace is created having regularly spaced voxels according to a workspace coordinate system. These voxels are assigned a distance value.)

Regarding claim 4, Schroeder in view of Dziegielewski teaches: 
The computer-implemented method of claim 3, wherein processing the second subset of voxels comprises: determining, by using an implicit function determined by the SDF of the object and the trajectory, a minimum SDF value for each vertex of the second subset of voxels and a temporal value indicating a time point over the time period when the minimum SDF value is achieved; and determining the surface of the swept volume by identifying a voxel, from the second subset of voxels, that has a vertex with the minimum SDF value equal to zero or has a first vertex with a minimum SDF value greater than zero and a second vertex with a minimum SDF value smaller than zero. (Schroeder at least in claim 2, steps b-f… Schroeder at least in claim 1, teaches step b) acquiring a sweep trajectory ST(t) defining the motion of said object over time, t, relative to a workspace coordinate system; step d) creating an implicit model by determining for each model space vertex, a model distance being a shortest distance from a surface of the object to the model space vertex and assigning each distance to its corresponding model space vertex; where a signed distance; that is, negative distance values are inside the model and positive values are outside of the model… Schroeder in col. 5 lines 45-54, generates the swept surface from the workspace volume. Since VW represents a 3D sampling of distance function, the iso-surface algorithm "marching cubes" is used to extract the swept surface. Choosing d=0 generates the surface of the swept volume, while d≠0 generates offset surfaces.)

Regarding claim 5, Schroeder in view of Dziegielewski teaches: 
The computer-implemented method of claim 4, wherein the implicit function describes changes of the SDF value for each vertex of the grid of voxels over the time period as the object moves along the trajectory. (Schroeder at least in claim 2, steps e-h… in col. 4 lines 30-35, teaches to develop the implicit model the function f() is computed in a 3D volume of dimension (n1, n2, n3). For geometric models having a closed boundary (i.e., having an inside and an outside ), f() can generate a signed distance; that is, negative distance values are inside the model and positive values are outside of the model… in Abstract, col. 2 lines 40, teaches a method of determining surfaces of swept volumes (a grid of voxels), which defines a region reserved for the removal of an object, or the motion of an object, is determined employing implicit modeling. A definition of an object and the trajectory in which it is to be moved (from a first location to a second location in the 3D space) are provided to the swept surface display device (over a time period).)  

Regarding claim 7, Schroeder in view of Dziegielewski teaches: 
The computer-implemented method of claim 4, wherein calculating the minimum SDF value and the temporal value for a vertex of a voxel is performed by applying a gradient descent method to the implicit function at the vertex and over the time period, and wherein an initial point for the gradient descent method is the temporal value associated with the voxel.  (In light of Specification in par. [0050], discloses that f(vtl, t) = g(vtl, S(t)) is a function showing the SDF value of the vertex vtl as time t changes. f*ti is the minimum SDF value of the vertex vtl during the movement of the object and tti is the corresponding temporal value of the vertex. In some examples, the swept volume generating subsystem 106 uses the gradient descent method to solve the minimization problem in Eqn. (2) and to generate an estimated minimum SDF value foti and the corresponding temporal value toti as the time value when the estimated minimum SDF value foti is achieved. Schroeder at least in col. 5 lines 12-24, teaches As in the implicit model, the value of the workspace voxel in VW is assigned the lower of the interpolated value of its original value being a minimum distance. The result is the minimum distance value being assigned to each voxel in VW seen throughout the sweep trajectory. 
Schroeder col. 4 lines 35-45, teaches Geometric representations often consist of combinations of geometric primitives, such as polygons or splines. In these cases f() must be computed as the minimum distance value as follows. Given the n primitives, the n distance values (d1, d2, . . . , dn) are defined at point p to each primitive, and a minimum value is chosen,
d=f(p)=Min{|d.sub.1 |, |d.sub.2 |, |d.sub.3 |, . . . , |d.sub.n |,}.)

Regarding claim 8, Schroeder in view of Dziegielewski teaches: 
The computer-implemented method of claim 7, wherein the time period is continuous and the implicit function is defined over the continuous time period.  (Schroeder at least in claim 2, steps e-h… Schroeder at least in col. 5 lines 12-24, teaches As in the implicit model, the value of the workspace voxel in VW is assigned the lower of the interpolated value of its original value being a minimum distance. The result is the minimum distance value being assigned to each voxel in VW seen throughout the sweep trajectory… Schroeder in Abstract, teaches the implicit model space voxels are transformed relative to the workspace voxels according to the trajectory at a time t. Workspace voxels are updated with corresponding implicit model space voxels when the value of the implicit model space voxel is lower than the workspace voxel value. The implicit model space voxels are transformed relative to the workspace voxels for another time t and the number of workspace voxels are again updated. This process is repeated (continuous) for a number of times, t, to result in workspace voxel values which reflect the closest each voxel would be to the surface of the object as it is swept through the trajectory.)

Regarding claim 11, Schroeder in view of Dziegielewski teaches: 
The computer-implemented method of claim 2, wherein a shape or a size of the object changes over the time period, and wherein the SDF values for vertices of the grid of voxels are determined based on respective shapes or sizes of the object over the time period. (Schroeder in Abstract, teaches the implicit model space voxels are transformed relative to the workspace voxels according to the trajectory at a time t. Workspace voxels are updated with corresponding implicit model space voxels when the value of the implicit model space voxel is lower than the workspace voxel value. The implicit model space voxels are transformed relative to the workspace voxels for another time t and the number of workspace voxels are again updated. This process is repeated for a number of times, t, to result in workspace voxel values which reflect the closest each voxel would be to the surface of the object as it is swept through the trajectory. As the object is swept in the trajectory, at least a shape or size of the object for a region at a point of sweeping changes over the time period of sweeping.) 

Regarding claim 12, Schroeder in view of Dziegielewski teaches: 
The computer-implemented method of claim 1, wherein generating the representation of the surface of the swept volume comprises generating a polygon mesh for an outer surface of the swept volume. (Schroeder at least in col. 4 lines 30-55, teaches Geometric representations often consist of combinations of geometric primitives, such as polygons or splines. In these cases f() must be computed as the minimum distance value as follows. Given the n primitives, the n distance values (d1, d2, . . . , dn) are defined at point p to each primitive, and a minimum value is chosen, d=f(p)=Min{|d.sub.1 |, |d.sub.2 |, |d.sub.3 |, . . . , |d.sub.n |,}. One common representation of an object is the polygonal mesh. Then f(p) is the minimum of the distances from point p to each polygon… Schroeder at least in col. 8 lines 40-45 in “Multiple Surface Generation”, teaches more than one connected swept surface may be created for certain combinations of geometry and iso-surface value d. As described previously if f(p)>0 for all points p, both an inner an outer surface may be generated. If the geometric model is non-convex, then multiple inside and outside surfaces may be created. There will be at least one connected outer surface, however, that will bound all other surfaces.)  

Regarding claims 13-20, recite similar limitations of claims 1-2, 4 and 12 but in different forms. The rationale of claims 1-2, 4 and 12 rejection is applied to reject claims 13-20 with additional limitations of each point in the swept volume is visited by the object at least once during the movement over the time period (Schroeder at least in claim 1 for steps d-l, teaches d) creating an implicit model by determining for each model space vertex, a model distance being a shortest distance from a surface of the object to the model space vertex and assigning each distance to its corresponding model space vertex; e) defining a workspace volume VW, at least as large as the implicit model volume VI having volume elements, "workspace voxels" between regularly spaced workspace vertices each having a location defined according to a workspace coordinate system; f) initializing the workspace volume by assigning a predetermined initial distance value to each workspace vertex; i) interpolating a value for the selected workspace vertex from the model space vertices for this model space voxel and their assigned distances; j) replacing the assigned workspace distance of the selected workspace vertex if the interpolated value is lower than the assigned workspace distance of the workspace voxel; k) repeating steps `i` and `j` for a plurality of workspace vertices falling within model space voxels; l) repeating steps `g`-`k` for a plurality of sweep trajectory times, t;) and non-transitory computer-readable medium storing program code, the program code executable by one or more processing devices for performing operations (Schroeder col. 1 lines 5-10, teaches this invention relates to a system for computer aided design and more specifically for displaying surfaces of volumes in computer models. Schroeder is silent to teaches this limitation. However, It is well known in the art to store executable program code on a non-transitory computer-readable medium for convenient storage. The combination result would have been predictable.) 

Claims 6, 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder in view of Dziegielewski and further in view of Karron (US 5898793).
Regarding claim 6, Schroeder in view of Dziegielewski teaches: 
The computer-implemented method of claim 4, wherein processing the second subset of voxels comprises:
identifying a voxel on the surface of the swept volume; for each vertex of the first voxel, calculating, based on the implicit function, the minimum SDF value for the vertex and the temporal value at which the minimum SDF value for the vertex is achieved (Schroeder at least in Abstract and col. 4 lines 30-35, claims 1-2, steps b-f, teaches step b) acquiring a sweep trajectory ST(t) defining the motion of said object over time, t, relative to a workspace coordinate system; step d) creating an implicit model by determining for each model space vertex, a model distance being a shortest distance from a surface of the object to the model space vertex and assigning each distance to its corresponding model space vertex; where a signed distance; that is, negative distance values are inside the model and positive values are outside of the model…  step e) transforming the object relative to the workspace volume VW according to the sweep trajectory ST(t), for time t; f) calculating for each workspace vertex, a distance for time instant, t, being a shortest distance from a surface of the object to the model space voxel for that time instant;)
determine a vertex of the voxel having a minimum SDF value greater than zero being outside of the surface and a vertex of the voxel having a minimum SDF value smaller than zero being inside of the surface; (Schroeder at least in claim 2, steps e-h… in col. 4 lines 30-35, teaches to develop the implicit model the function f() is computed in a 3D volume of dimension (n1, n2, n3). For geometric models having a closed boundary (i.e., having an inside and an outside ), f() can generate a signed distance; that is, negative distance values are inside the model and positive values are outside of the model…)
calculating the minimum SDF value and the temporal value for each vertex of a neighboring voxel (Schroeder at least in Abstract and claims 1-2, steps b-f, teaches this process is repeated for a number of times, t, to result in workspace voxel values which reflect the closest each voxel would be to the surface of the object as it is swept through the trajectory.)
Schroeder is silent to teach:
identifying a first voxel containing a seed location that is on the surface of the swept volume; 
determining an edge of the first voxel between a first vertex of the first voxel having a minimum SDF value greater than zero and a second vertex of the first voxel having a minimum SDF value smaller than zero; and calculating the minimum SDF value and the temporal value for each vertex of a neighboring voxel containing the edge. 
On the other hand, Karron teaches identifying a first voxel containing a seed location that is on the surface of the swept volume; (Karron at least in Abstract and step 300 of the method, a starting or seed vertex is selected. In the next step 310, the three edges associated with the seed vertex are scanned so as to retrieve the vertex elements at the opposite ends of those edges, and in the following step 320 those vertex elements are compared to the pre-selected threshold. The hit locations are calculated by means of a linear interpolation, as discussed above, or estimated in any other suitable manner, as known in the art.)
determining an edge of the first voxel between a first vertex of the first voxel having a minimum SDF value greater than zero and a second vertex of the first voxel having a minimum SDF value smaller than zero; and calculating the minimum SDF value and the temporal value for each vertex of a neighboring voxel containing the edge. (Karron at least in claim 9: step c) selectively accessing two voxel vertices of a voxel edge for a voxel which is intersected by the surface structure; step d) determining which voxel vertex of the selected voxel edge is inside and which voxel vertex of the selected edge is outside of the surface structure; and claim 13: step i) identifying each adjacent voxel, sharing a face intersect with the surface structure; and step j) recursively applying steps c), d), e), f), g), h) and i) to each identified voxel until all face-adjacent voxels within the three-dimensional body having a face intersect with the surface structure are processed.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to evaluate neighboring voxels to the voxel surface from a seed location as in Karron with Schroeder in view of Dziegielewski’s swept volume system. As noticed above, the prior art included each element claimed, although not necessarily in a single prior art reference with the only difference being the lack of actual combination of the elements in a single prior art reference. The examiner finds that one of ordinary skill in the art could combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. The result of the combination would have been predictable.

Regarding claims 9-10, recite similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject claims 9-10 with additional limitations of for a seed location identified to be on the surface of the swept volume at a first time, determining, from the grid of voxels, a first voxel containing the seed location; and process the voxel for the first time… (Karron at least in Abstract teaches a system and method for surface rendering and for the display and analysis of arbitrary structures within the interior of a solid body is presented. The method uses as a starting point a voxel element which is known to be crossed by a surface of interest... Karron at least in col. 4 lines 43-50, teaches An initial grid location which corresponds to a position within or on the surface structure is first selected and the eight vertex values associated with a voxel at the initial grid location are selectively retrieved. A threshold value is supplied to determine which voxel vertex values are inside and which voxel vertex values are outside of the surface structure… Karron at least in claim 5, teaches the method of claim 4 further comprising the steps of: h) identifying each adjacent voxel, sharing a face intersect with the surface structure; and i) recursively applying steps c), d), e), f), g) and h) to each identified voxel until all face-adjacent voxels within the three-dimensional body having a face intersect with the surface structure are processed… Schroeder at least in claims 1-2, teaches claim 1. A method of determining a swept surface of an object comprising the steps of: a) acquiring information defining the geometry of said object; b) acquiring a sweep trajectory ST(t) defining the motion of said object over time, t, relative to a workspace coordinate system; c) defining an implicit model volume VI, encompassing said object having volume elements, "model space voxels" between regularly spaced model space vertices each having a location defined according to an implicit model space coordinate system; d) creating an implicit model by determining for each model space vertex, a model distance being a shortest distance from a surface of the object to the model space vertex and assigning each distance to its corresponding model space vertex; e) defining a workspace volume VW, at least as large as the implicit model volume VI having volume elements, "workspace voxels" between regularly spaced workspace vertices each having a location defined according to a workspace coordinate system; f) initializing the workspace volume by assigning a predetermined initial distance value to each workspace vertex; g) moving the implicit model volume VI relative to the workspace volume VW according to the sweep trajectory ST(t) for time, t; h) selecting a workspace vertex which is located within a model space voxel; i) interpolating a value for the selected workspace vertex from the model space vertices for this model space voxel and their assigned distances; j) replacing the assigned workspace distance of the selected workspace vertex if the interpolated value is lower than the assigned workspace distance of the workspace voxel; k) repeating steps `i` and `j` for a plurality of workspace vertices falling within model space voxels; l) repeating steps `g`-`k` for a plurality of sweep trajectory times, t; m) defining an iso-surface comprised of workspace voxels having vertices with an assigned value being equal to a same predetermined value; and n) displaying selected portions of the iso-surface representing a boundary of a swept volume. Claim 2. A method of determining a swept surface of an object comprising the steps of: a) acquiring information defining the geometry of said object; b) acquiring a sweep trajectory ST(t) defining the motion of said object over time, t relative to a workspace coordinate system; c) defining a workspace volume VW, at least as large as the object having volume elements, "workspace voxels" between regularly spaced workspace vertices each having a location defined according to a workspace coordinate system; d) initializing the workspace volume by assigning a predetermined initial distance value to each workspace vertex; e) transforming the object relative to the workspace volume VW according to the sweep trajectory ST(t), for time t; f) calculating for each workspace vertex, a distance for time instant, t, being a shortest distance from a surface of the object to the model space voxel for that time instant; g) replacing the assigned workspace distance of each workspace vertex if the calculated distance for time instant, t, is shorter than the assigned workspace distance; h) repeating steps `e`-`g` for a plurality of sweep trajectory times, t; i) defining an iso-surface comprised of workspace voxels having vertices with an assigned value being equal to a same predetermined value; and j) displaying selected portions of the iso-surface representing a boundary of a swept volume.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619